DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-8) in the reply filed on 11/17/2021 is acknowledged.  
The traversal is on the ground(s) that the Examiner has not shown that maintaining the species in the application would be a burden or how searching would be burdensome.  
This is not found persuasive because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on the record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct.  Thus, in addition to reading and understanding all of the various features of the species presented it would, indeed, be a serious burden upon the examiner to search for the added features and apply any found additional relevant prior art to each of the species presented.  Furthermore, the examiner disagrees with Applicant's allegation that the search for each species would be substantially the same.  Clearly, in the examiner's view, the species carry substantially more features that could be claimed, and which therefore would require being individually searched and individually addressed in the written Office Action, thus prima facie a serious burden.
Consequently, Applicant’s arguments in traverse notwithstanding, the examiner maintains the restriction requirement to be proper and hereby makes the restriction final.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 (Invention II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/09/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hybrid vehicle” (Claim 1) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “an engine” (line11) should be rewritten as: “the engine.”  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  the limitation “-15° C” should be rewritten as: “minus 15 degrees Celsius.”  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1/5/6/7, the claim recites the open-ended clauses "constructed and arranged to operate/receive/measure/determine/etc." 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the limitations: "about 48 volts" (Claim 1), which renders the claims indefinite, since the term is a relative term. The term 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jorgensen et al. (US 10,220,835 B2).
[Claim 1] Regarding Claim 1, Jorgensen discloses: A system for starting an internal combustion engine of a hybrid vehicle (See, e.g., Fig.1-4, 100), the system comprising: a 12-volt battery (See, e.g., Fig.1-4, 212); a 48-volt battery (See, e.g., Fig.1-4, 208); a DC-DC converter (See, e.g., Fig.1-4, 248) in electrical communication with 
[Claim 2] Regarding Claim 2, Jorgensen discloses: wherein the electric machine is a belt-starter-generator (See, e.g., Fig.1-4, 202+206; col.9, ln.25-37).
[Claim 3] Regarding Claim 3, Jorgensen discloses: wherein the 12-volt battery is a lead-acid battery (See, e.g., Fig.1-4, 212; col.9, ln.59-67).
[Claim 4] Regarding Claim 4, Jorgensen discloses: wherein the 48-volt battery is a lithium ion battery (See, e.g., Fig.1-4, 208; col.9, ln.48-58).
[Claim 5] Regarding Claim 5, Jorgensen discloses: further comprising an electronic control unit (ECU) (See, e.g., Fig.1-4, 114) electrically connected with the DC-DC converter (See, e.g., Fig.1-4), wherein in the first mode operation, the ECU is 
[Claim 6] Regarding Claim 6, Jorgensen discloses: further comprising: an electronic control unit (ECU) (See, e.g., Fig.1-4, 114) electrically connected with the DC-DC converter (See, e.g., Fig.1-4), and a sensor (See, e.g., Fig.1-4, 180+182+192+193) electrically connected with the ECU (See, e.g., Fig.1-4), wherein, in the first mode of operation, the ECU is constructed and arranged to control the DC-DC converter to operate in the boost mode to boost the voltage received from the 12-volt battery when an ambient temperature is less than −15° C., or when the engine has been deactivated for an extended period of time as determined by the sensor (See, e.g., Fig.1-4), and wherein, in the second mode of operation, the ECU is constructed and arranged to deactivate the boost mode of the DC-DC convertor when an ambient temperature is greater than −15° C., or when the engine has been deactivated for a limited time as determined by the sensor.
[Claim 7] Regarding Claim 7, Jorgensen discloses: wherein the sensor is a temperature sensor (See, e.g., Fig.1-4, 182+192) constructed and arranged to measure the ambient temperature (See, e.g., Fig.1-4).
[Claim 8] Regarding Claim 8, Jorgensen discloses: wherein the sensor is a timer (See, e.g., Fig.1-4, 180+114) constructed and arranged to determine an amount of time that the engine has been deactivated (See, e.g., Fig.1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618